Case 19-25522-SLM             Doc 106  Filed 10/27/20 Entered 10/27/20 16:01:13                             Desc Main
                                     Document      Page 1 of 12
                               UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF NEW JERSEY
                                       NEWARK DIVISION

 In re:      GG Farms, Limited Liability Company                          &DVH1R19-25522-SLM
                                                                          
                                                                          
 Debtor(s)                                                                


                                    TRUSTEE¶S FINAL REPORT (TFR)

          The undersigned trustee hereby makes this Final Report and states as follows:

        $SHWLWLRQXQGHU&KDSWHU7 of the United States Bankruptcy Code was filed on 08/11/2019
 The undersigned trustee was appointed on 08/12/2019.

          7KHWUXVWHHIDLWKIXOO\DQGSURSHUO\IXOILOOHGWKHGXWLHVHQXPHUDWHGLQ86&

          $OOVFKHGXOHGDQGNQRZQDVVHWVRIWKHHVWDWHKDYHEHHQUHGXFHGWRFDVKUHOHDVHGWRWKHGHEWRU
 DVH[HPSWSURSHUW\SXUVXDQWWR86&RUKDYHEHHQRUZLOOEHDEDQGRQHGSXUVXDQWWR86&
 $QLQGLYLGXDOHVWDWHSURSHUW\UHFRUGDQGUHSRUWVKRZLQJWKHGLVSRVLWLRQRIDOOSURSHUW\RIWKHHVWDWH
 is attached as Exhibit A.


          7KHWUXVWHHUHDOL]HGWKHJURVVUHFHLSWVRI                     $         328,463.43
                            Funds were disbursed in the following amounts:

                            Payments made under an
                            LQWHULPGLVWULEXWLRQ                                          0.00
                            Administrative expenses                                      19,646.57
                            Bank service fees                                               317.12
                            Other payments to creditors                                  28,498.79
                            Non-estate funds paid to 3rd Parties                              0.00
                            Exemption paid to the debtor                                      0.00
                            Other payments to the debtor                                      0.00
                            Leaving a balance on hand of ï                   $         280,000.95
 The remaining funds are available for distribution.

         $WWDFKHGDVExhibit B is a cash receipts and disbursements record for each estate bank
 account.

          ï 7KHEDODQFHRIIXQGVRQKDQGLQWKHHVWDWHPD\FRQWLQXHWRHDUQLQWHUHVWXQWLOGLVEXUVHG7KHLQWHUHVW
 HDUQHGSULRUWRGLVEXUVHPHQWZLOOEHGLVWULEXWHGSURUDWDWRFUHGLWRUVZLWKLQHDFKSULRULW\FDWHJRU\7KHWUXVWHHPD\
 UHFHLYHDGGLWLRQDOFRPSHQVDWLRQQRWWRH[FHHGWKHPD[LPXPFRPSHQVDWLRQVHWIRUWKXQGHU86& D RQ
 account of the disbursement of the additional interest.




 UST Form 101-7-TFR (05/1/2011)
Case 19-25522-SLM              Doc 106      Filed 10/27/20 Entered 10/27/20 16:01:13                     Desc Main
                                           Document     Page 2 of 12
          7KHGHDGOLQHIRUILOLQJQRQJRYHUQPHQWDOFODLPVLQWKLVFDVHZDV12/09/2019 and the deadline
 for filing governmental claims was 12/09/2019$OOFODLPVRIHDFKFODVVZKLFKZLOOUHFHLYHDGLVWULEXWLRQ
 KDYHEHHQH[DPLQHGDQGDQ\REMHFWLRQVWRWKHDOORZDQFHRIFODLPVKDYHEHHQUHVROYHG,IDSSOLFDEOHD
 claims analysis, explaining why payment on any claim is not being made, is attached as Exhibit C.

          7KH7UXVWHH¶s proposed distribution is attached as Exhibit D.

        3XUVXDQWWR86& D WKHPD[LPXPFRPSHQVDWLRQDOORZDEOHWRWKHWUXVWHHLV
 $17,826.137RWKHH[WHQWWKDWDGGLWLRQDOLQWHUHVWLVHDUQHGEHIRUHFDVHFORVLQJWKHPD[LPXP
 compensation may increase.

          The trustee has received $0.00 as interim compensation and now requests the sum of $17,826.13,
 for a total compensation of $17,826.13.ð ,QDGGLWLRQWKHWUXVWHHUHFHLYHGUHLPEXUVHPHQWIRUUHDVRQDEOH
 and necessary expenses in the amount of $0.00 and now requests reimbursement for expenses of $299.75,
 for total expenses of $299.75.ð

          Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing
 report is true and correct.




 Date: 10/21/2020                                        By: /s/ Donald V. Biase
                                                                                        Trustee




 STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
 $FWH[HPSWLRQ&)5 D  DSSOLHV




         ð If the estate is administratively insolvent, the dollar amounts reflected in this paragraph
 may be higher than the amounts listed in the Trustee¶s Proposed Distribution (Exhibit D)




 UST Form 101-7-TFR (05/1/2011)
                                 Case 19-25522-SLM                Doc 106    Filed 10/27/20 Entered 10/27/20 16:01:13                               Desc Main
                                                                            Document     Page 3 of 12
                                                                                    FORM 1                                                                                                 Page: 1
                                                                INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                 ASSET CASES
Case Number:        19-25522 SLM                                                                             Trustee:                        Donald V. Biase
Case Name:          GG Farms, Limited Liability Company                                                      Filed (f) or Converted (c):     08/11/19 (f)
                                                                                                              D 0HHWLQJ'DWH           09/13/19
Period Ending: 10/21/20                                                                                      Claims Bar Date:                12/09/19

                                        1                                     2                             3                          4                       5                       6
                                                                                                   Estimated Net Value                                                            Asset Fully
                                                                           Petition/          (Value Determined By Trustee,         Property            Sale/Funds             Administered (FA)/
                                Asset Description                        Unscheduled             Less Liens, Exemptions,          Abandoned             Received by             Gross Value of
 Ref #               (Scheduled And Unscheduled (u) Property)               Values                   and Other Costs)          2$  D $EDQGRQ        the Estate            Remaining Assets

  1      56 Main Street Chester, NJ 07930                                     350,000.00                         118,250.00                                    305,000.00             FA
         SALE ORDER FOR 55 MAIN STREET CHESTER NJ
         ENTERED. CLOSING SCHEDULED FOR MARCH 23, 2020.
         HOLDING DEPOSIT OF $30,500.00. ORDER 5/12/20
         DETERMINING THAT 56 MAIN ST IS PROPERTY OF
         BANKRUPTCY ESTATE DOC #12
  2      Block 22 Lot 8 Raw Land 2.5 acres Long Valley, New Jersey                50,000.00                       47,500.00           OA                                0.00          FA
         07853
         DEEMED WETLANDS PROPERTY. - POSSIBLE VALUE TO
         OWNER OF ADJACENT PROPERTIES. NO VALUE TO
         ESTATE
  3      Michelle Guglielmi, separated spouse. She withdrew                       67,000.00                             0.00                                            0.00          FA
         $67,000.00 from the checking account without authorization.
         270 Pleasant Hill Road Flanders, NJ 07836
         EX-WIFE WITHDREW FUNDS FROM RELATED COMPANY
         'MAGM' RECOVERY DOUBTFUL DUE TO MAGM NOT PART
         OF BANKRUPTCY ESTATE AND EX-WIFE MAY NOT HAVE
         ABILITY TO PAY
  4      PROOF OF CLAIM - LORRAINE T. GUGLIELMI CHAPTER 13                             0.00                      485,000.00                                             0.00          FA
         BANKRUPTCY (u)
         56 MAIN STREE CHESTER NJ RENT COLLECTED BY
         LORRAINE GUGLIELMI AFETER 56 MAIN ST WAS
         TRANSFERRED TO DEBTOR. LORRAINE GUGLIELMI
         FILED FOR CHAPTER 13 AND HAS NO ASSETS
  5      Rent 56 Main St. -- Maria's Coffee Shop (u)                                   0.00                       20,000.00                                        23,463.43          FA
         PER COURT ORDER RENT PAYMENTS HELD IN ESCROW
         $19,913.43 TRUNED OVER AFTER DECISION GIVING
         ESTATE POSSESSION OF 56 MAIL STREET. #3,550 FINAL
         RENT PAYMENT BY TENANT ORDER 5/12/20
         DETERMINING THAT 56 MAIN ST IS PROPERTY OF
         BANKRUPTCY ESTATE DOC #12
TOTALS (Excluding Unknown Values)                                            $467,000.00                       $670,750.00                                  $328,463.43                       $0.00
Major activities affecting case closing:




Initial Projected Date of Final Report (TFR): December 31, 2020                                  Current Projected Date of Final Report (TFR): December 30, 2022
                   Case 19-25522-SLM   Doc 106    Filed 10/27/20 Entered 10/27/20 16:01:13    Desc Main
                                                 Document     Page 4 of 12
                                                       FORM 1                                             Page: 2
                                   INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                    ASSET CASES

October 21, 2020                                                        /s/ Donald V. Biase
     Date                                                               Donald V. Biase
                           Case 19-25522-SLM             Doc 106   Filed 10/27/20 Entered 10/27/20 16:01:13                              Desc Main
                                                                Document       Page 5 of 12
                                                                       Form 2                                                                                              Page: 1

                                                      Cash Receipts and Disbursements Record
Case Number:          19-25522 SLM                                                              Trustee:                Donald V. Biase
Case Name:            GG Farms, Limited Liability Company                                       Bank Name:              Texas Capital Bank
                                                                                                Account:                ******6282 - Checking Account-Escrow
Taxpayer ID#:         **-***1960                                                                Blanket Bond:           $5,000,000.00 (per case limit)
Period Ending:        10/21/20                                                                  Separate Bond:          N/A

   1             2                    3                                        4                                                 5                  6                  7

 Trans.    Check or                                                                                         Uniform           Receipts        Disbursements        Checking
  Date      Ref. #          Paid To / Received From                Description of Transaction              Tran. Code            $                  $           Account Balance

02/25/20   Asset #1   MARIA'S, LLC                       DEPOSIT - PURCHASE 56 MAIN STREET                 1110-000              30,500.00                            30,500.00

05/21/20              GREEN HILL TITLE CO                PROCEEDS SALE OF 56 MAIN ST                                           234,622.84                            265,122.84

05/21/20   Asset #1                                                                             305,000.00 1110-000                                                  265,122.84
05/21/20                                                 SETTLEMENT CHARGES                         -50.00 2500-000                                                  265,122.84

05/21/20                                                 OVERNIGHT FEE                              -25.00 2500-000                                                  265,122.84

05/21/20                                                 PAST DUE SEWER                          -3,678.37 2500-000                                                  265,122.84
                                                         CHARGE

05/21/20                                                 PAST DUE TAXES                         -28,498.79 4210-000                                                  265,122.84

05/21/20                                                 SETTLEMENT CHARGES                      -7,625.00 3510-000                                                  265,122.84

05/21/20   Asset #1                                      EXCESS DEPOSIT                         -30,500.00 1110-000                                                  265,122.84

05/23/20   Asset #5   MARIA'S LLC                        FINAL RENT PAYMENT                                1122-000               3,550.00                           268,672.84

05/23/20   Asset #5   MORRIS & HANTMAN ESQ               RELEASE OF ESCROWED RENT - MARIA'S                1122-000              19,913.43                           288,586.27
                                                         COFFEE SHOP

06/03/20     51001    MARIA SOLANO                       RETURN OF TENANTS SECURITY DEPOSIT                2990-000                                  5,154.20        283,432.07
                                                         $4400 +1680 +1250 MINUS $2175
                                                         (PRORATED RENT $3550 FOR 19 DAYS)
                           Case 19-25522-SLM             Doc 106   Filed 10/27/20 Entered 10/27/20 16:01:13                               Desc Main
                                                                Document       Page 6 of 12
                                                                       Form 2                                                                                               Page: 2

                                                      Cash Receipts and Disbursements Record
Case Number:          19-25522 SLM                                                               Trustee:                Donald V. Biase
Case Name:            GG Farms, Limited Liability Company                                        Bank Name:              Texas Capital Bank
                                                                                                 Account:                ******6282 - Checking Account-Escrow
Taxpayer ID#:         **-***1960                                                                 Blanket Bond:           $5,000,000.00 (per case limit)
Period Ending:        10/21/20                                                                   Separate Bond:          N/A

   1             2                     3                                        4                                                 5                  6                  7

 Trans.    Check or                                                                                          Uniform           Receipts        Disbursements        Checking
  Date      Ref. #          Paid To / Received From                 Description of Transaction              Tran. Code            $                  $           Account Balance

06/09/20              Signature Bank                     Transfer to account ending 1556                    9999-000                               283,432.07                 0.00


                                                                               ACCOUNT TOTALS                                   288,586.27         288,586.27                $0.00
                                                                                  Less: Bank Transfers                                0.00         283,432.07

                                                                               Subtotal                                         288,586.27            5,154.20
                                                                                  Less: Payment to Debtors                                                0.00

                                                                               NET Receipts / Disbursements                    $288,586.27           $5,154.20
                           Case 19-25522-SLM                Doc 106 Filed 10/27/20 Entered 10/27/20 16:01:13                                Desc Main
                                                                 Document       Page 7 of 12
                                                                        Form 2                                                                                                   Page: 3

                                                       Cash Receipts and Disbursements Record
Case Number:          19-25522 SLM                                                                 Trustee:                Donald V. Biase
Case Name:            GG Farms, Limited Liability Company                                          Bank Name:              Signature Bank
                                                                                                   Account:                ******1556 - Checking Account-Escrow
Taxpayer ID#:         **-***1960                                                                   Blanket Bond:           $5,000,000.00 (per case limit)
Period Ending:        10/21/20                                                                     Separate Bond:          N/A

   1             2                      3                                         4                                                 5                    6                   7

 Trans.    Check or                                                                                            Uniform           Receipts          Disbursements         Checking
  Date      Ref. #          Paid To / Received From                   Description of Transaction              Tran. Code            $                    $            Account Balance

06/09/20              Texas Capital Bank                   Transfer from account ending 6282                  9999-000            283,432.07                               283,432.07

06/30/20              Signature Bank                       Bank and Technology Services Fee                   2600-000                                       317.12        283,114.95

07/13/20     60001    FULVIO DI PAOLO                      PROPERTY MANAGEMENT SERVICES                       2990-000                                   3,114.00          280,000.95
                                                           10/2/20 TO 6/24/20


                                                                                 ACCOUNT TOTALS                                   283,432.07             3,431.12         $280,000.95
                                                                                    Less: Bank Transfers                          283,432.07                 0.00

                                                                                 Subtotal                                                   0.00         3,431.12
                                                                                    Less: Payment to Debtors                                                 0.00

                                                                                 NET Receipts / Disbursements                           $0.00           $3,431.12


                       Net Receipts:             $288,586.27                                                                          Net               Net                 Account
                                                                                      TOTAL - ALL ACCOUNTS                          Receipts       Disbursements            Balances
             Plus Gross Adjustments:                  39,877.16
                                                                                      Checking # ******1556                                 0.00         3,431.12          280,000.95
                          Net Estate:            $328,463.43
                                                                                      Checking # ******6282                       288,586.27             5,154.20                  0.00
                                                                                                                                 $288,586.27            $8,585.32         $280,000.95
          Case 19-25522-SLM
Printed: 10/21/20
                                       Doc 106     Filed 10/27/20 Entered 10/27/20 16:01:13                     Desc Main    Page: 1
                                                  Document     Page 8 of 12
                                                          Claims Register
                             Case: 19-25522-SLM              GG Farms, Limited Liability Company

Total Proposed Payment: $280,000.95                                                                        Claims Bar Date: 12/09/19
  Claim     Claimant Name /                    Claim Type /       Claim Ref. /         Amount Filed /    Paid to Date /       Claim
 Number     Category, Priority                 Date Filed         Notes                    Allowed           Proposed        Balance
            BEDERSON & CO                      Admin Ch. 7                                   $6,853.50           $0.00      $6,853.50
            347 Mt. Pleasant Avenue            08/11/19                                      $6,853.50       $6,853.50
            Suite 200
            West Orange, NJ 07052                              OK TO PAY CHAPTER 7 TRUSTEE ACCT FEES -- FEE APP FILED DOC
                                                               #97
            3410-00 Accountant for Trustee Fees (Other Firm), 200
            DONALD V. BIASE                    Admin Ch. 7                                    $299.75            $0.00       $299.75
            110 ALLEN RD                       08/11/19           Trustee Expenses            $299.75          $299.75
            Suite 304
            Basking Ridge, NJ 07920
            2200-00 Trustee Expenses, 200
            DONALD V. BIASE                Admin Ch. 7                                      $17,826.13           $0.00    $17,826.13
            110 ALLEN RD                   08/11/19               Trustee's                 $17,826.13      $17,826.13
            Suite 304                                             Compensation
            Basking Ridge, NJ 07920
            2100-00 Trustee Compensation, 200
            BEDERSON & CO                    Admin Ch. 7                               $1.60         $0.00         $1.60
            347 Mt. Pleasant Avenue          08/11/19                                  $1.60         $1.60
            Suite 200
            West Orange, NJ 07052                             OK TO PAY CHAPTER 7 TRUSTEE ACCT EXP FEE APP FILED DOC #97
            3420-00 Accountant for Trustee Expenses (Other Firm), 200
            Wasserman Jurista & Stolz Law      Admin Ch. 7                               $117,255.00       $0.00   $115,680.00
            110 Allen Road Suite 304           08/11/19                                  $115,680.00 $115,680.00
            Basking Ridge, NJ 07920                               OK TO PAY TRUSTEE ATTORNEY FEES VOLUNTARY REDUCTION
                                                                  $1575.00 FOR CHARGES PRIOR TO RETENTION. FIRST AND FINAL
                                                                  FEE APP JUNE 16, 2020 DOCKET 95-1
            3210-00 Attorney for Trustee Fees (Other Firm), 200
            Wasserman Jurista & Stolz Law      Admin Ch. 7                            $2,060.54      $0.00      $2,060.54
            110 Allen Road Suite 304           08/11/19                               $2,060.54  $2,060.54
            Basking Ridge, NJ 07920                            OK TO PAY TRUSTEE ATTORNEY EXPENSES. FIRST AND FINAL FEE
                                                               APP JUNE 16, 2020 DOCKET 95-1
            3220-00 Attorney for Trustee Expenses (Other Firm), 200
            STACK & STACK, LLC                 Admin Ch. 7                          $7,625.00    $7,625.00         $0.00
            90 HUDSON STREET                   08/11/19                             $7,625.00        $0.00
            HOBOKEN, NJ 07030                                 DO NOT PAY - COMMISSION REALTOR PAID AT CLOSING 56 MAIN ST
                                                              CHESTER NJ
            3510-00 Realtor for Trustee Fees (Real Estate Commissions), 200
     1      Borough of Chester Tax Collector   Secured                                   $25,603.00    $28,498.79        $0.00
            50 North Rd                        09/30/19                                  $28,498.79         $0.00
            Chester, NJ 07930                                     DO NOT PAY -- PAID AT CLOSING ON 56 MAIN STREET CHESTER NJ

            4210-00 Pers. Prop. & Intangibles--Consensual Liens (UCC, chattel, PMSI), 100
    1-I     Borough of Chester Tax Collector Unsecured                                        $689.34            $0.00       $689.34
            50 North Rd                      10/20/20                                         $689.34          $689.34
            Chester, NJ 07930
            7990-00 Surplus Cases Interest on Unsecured Claims (including priority), 640
           Case 19-25522-SLM
Printed: 10/21/20
                                       Doc 106     Filed 10/27/20 Entered 10/27/20 16:01:13                     Desc Main    Page: 2
                                                  Document     Page 9 of 12
                                                        Claims Register
                               Case: 19-25522-SLM          GG Farms, Limited Liability Company

Total Proposed Payment: $280,000.95                                                                        Claims Bar Date: 12/09/19
  Claim     Claimant Name /                   Claim Type /      Claim Ref. /            Amount Filed /   Paid to Date /       Claim
 Number     Category, Priority                Date Filed        Notes                       Allowed          Proposed        Balance
 00002-1A   Wilmington Savings Fund Society, Secured                                       $92,371.59            $0.00         $0.00
            FSB
            1905 Kramer Ln Ste B700          12/06/19          CREDITOR ID                $0.00                  $0.00
                                                               #5481--
                                                               MORTGAGE
                                                               DEFICIENCY CLAIM
                                                               202 SCHOOLEYS
                                                               MOUNTAIN RD,
                                                               LONG VALLEY
            Austin, TX 78758                                   DO NOT PAY - AMENDED BY CLAIM 2-1B
            4210-00 Pers. Prop. & Intangibles--Consensual Liens (UCC, chattel, PMSI), 100
 00002-1B   Wilmington Savings Fund Society, Unsecured                                     $49,295.79            $0.00    $49,295.79
            FSB
            1905 Kramer Ln Ste B700          12/06/19           CREDITOR ID           $49,295.79   $49,295.79
                                                                #5481--
                                                                MORTGAGE
                                                                DEFICIENCY CLAIM
                                                                202 SCHOOLEYS
                                                                MOUNTAIN RD,
                                                                LONG VALLEY
            Austin, TX 78758                                    AMENDS CLAIM 2-1A OK TO PAY UNSECURED DEFICIENCY CLAIM
                                                                AFTER SALE OF MORTGAGED PROPERTY 202 SCHOOLEYS
                                                                MOUNTAIN RD LONG VALLEY NJ
            7100-00 *HQHUDO8QVHFXUHG D  , 610
00002-1B-I Wilmington Savings Fund Society, Unsecured                                        $1,192.39           $0.00      $1,192.39
           FSB
           1905 Kramer Ln Ste B700          10/20/20                                         $1,192.39       $1,192.39
           Austin, TX 78758
           7990-00 Surplus Cases Interest on Unsecured Claims (including priority), 640
    3-1     Colleen Skeuse Battista        Unsecured                              $48,000.00        $0.00    $48,000.00
            5151 Ridge Road                07/14/20         6274                  $48,000.00   $48,000.00
            New Hope, PA 18938                              OK TO PAY LATE FILED UNSECURED CLAIM - MONEY LOANED
            7200-00 7DUG\*HQHUDO8QVHFXUHG D  , 620
   3-1-I    Colleen Skeuse Battista          Unsecured                                       $1,161.05           $0.00      $1,161.05
            5151 Ridge Road                  10/20/20                                        $1,161.05       $1,161.05
            New Hope, PA 18938
            7990-00 Surplus Cases Interest on Unsecured Claims (including priority), 640
SURPLUS GG Farms, Limited Liability     Unsecured                                       $36,940.86               $0.00    $36,940.86
        Company
        59 EDINBOROUGH CT               10/20/20                                        $36,940.86          $36,940.86
        HACKETTSTOWN, NJ 07840-
        4229
        8200-00 6XUSOXV)XQGV3DLGWR'HEWRU D   LQFOSPWVWRVKDUHKROGHUV OWGSDUW , 650

                                                                          Case Total:      $316,124.74      $36,123.79    $280,000.95
     Case 19-25522-SLM          Doc 106 Filed 10/27/20 Entered 10/27/20 16:01:13                     Desc Main
                                       Document    Page 10 of 12
                                    TRUSTEE¶S PROPOSED DISTRIBUTION
                                                                                                                Exhibit D

               Case No.:        19-25522-SLM
               Case Name:       GG Farms, Limited Liability Company
               Trustee Name:    Donald V. Biase
                                                    Balance on hand:                                     $    280,000.95

               Claims of secured creditors will be paid as follows:
Claim                                              Claim          Allowed Amount Interim Payments            Proposed
No.        Claimant                               Asserted            of Claim         to Date               Payment
1        Borough of Chester Tax                       25,603.00         28,498.79            28,498.79              0.00
         Collector
00002-1A Wilmington Savings Fund                      92,371.59               0.00                0.00              0.00
         Society, FSB

                                             Total to be paid to secured creditors:                  $              0.00
                                             Remaining balance:                                      $        280,000.95

               Application for chapter 7 fees and administrative expenses have been filed as follows:
                                                                                      Interim Payments       Proposed
Reason/Applicant                                                  Total Requested           to Date          Payment
Trustee, Fees - DONALD V. BIASE                                         17,826.13                 0.00         17,826.13
Trustee, Expenses - DONALD V. BIASE                                         299.75                0.00            299.75
Attorney for Trustee, Fees - Wasserman Jurista & Stolz Law             115,680.00                 0.00        115,680.00
Attorney for Trustee, Expenses - Wasserman Jurista & Stolz                2,060.54                0.00          2,060.54
Law
Accountant for Trustee, Fees - BEDERSON & CO                              6,853.50                0.00          6,853.50
Accountant for Trustee, Expenses - BEDERSON & CO                              1.60                0.00              1.60
Other, Fees - STACK & STACK, LLC                                          7,625.00            7,625.00              0.00

                           Total to be paid for chapter 7 administration expenses:                       $    142,721.52
                           Remaining balance:                                                            $    137,279.43


               Application for prior chapter fees and administrative expenses have been filed as follows:
                                                                                      Interim Payments       Proposed
Reason/Applicant                                                  Total Requested           to Date          Payment
                                                        NONE

                       Total to be paid for prior chapter administration expenses:                       $          0.00
                       Remaining balance:                                                                $    137,279.43




UST Form 101-7-TFR (05/1/2011)
      Case 19-25522-SLM           Doc 106 Filed 10/27/20 Entered 10/27/20 16:01:13                        Desc Main
                                         Document    Page 11 of 12
                In addition to the expenses of administration listed above as may be allowed by the
        Court, priority claims totaling $0.00 must be paid in advance of any dividend to
        general (unsecured) creditors.

                Allowed priority claims are:
Claim                                                              Allowed Amount Interim Payments                Proposed
No.         Claimant                                                   of Claim         to Date                   Payment
                                                          NONE

                                                 Total to be paid for priority claims:                    $              0.00
                                                 Remaining balance:                                       $        137,279.43


                 The actual distribution to wage claimants included above, if any, will be the proposed
        payment less applicable withholding taxes (which will be remitted to the appropriate taxing
        authorities).

                 Timely claims of general (unsecured) creditors totaling $49,295.79 have been allowed and
        will be paid pro rata only after all allowed administrative and priority claims have been paid in full.
        The timely allowed general (unsecured) dividend is anticipated to be 100.000 percent,
        plus interest (if applicable).

                Timely allowed general (unsecured) claims are as follows:
Claim                                                              Allowed Amount Interim Payments                Proposed
No.         Claimant                                                   of Claim         to Date                   Payment
00002-1B    Wilmington Savings Fund Society, FSB                           49,295.79                 0.00           49,295.79

                               Total to be paid for timely general unsecured claims:                      $         49,295.79
                               Remaining balance:                                                         $         87,983.64


                Tardily filed claims of general (unsecured) creditors totaling $48,000.00 have been
        allowed and will be paid pro rata only after all allowed administrative, priority and timely filed
        JHQHUDO XQVHFXUHG FODLPVKDYHEHHQSDLGLQIXOO7KHWDUGLO\ILOHGFODLPVGLYLGHQGLVDQWLFLSDWHG
        to be 100.0 percent, plus interest (if applicable).


                Tardily filed general (unsecured) claims are as follows:
Claim                                                              Allowed Amount Interim Payments                Proposed
No.         Claimant                                                   of Claim         to Date                   Payment
3-1         Colleen Skeuse Battista                                        48,000.00                 0.00           48,000.00

                               Total to be paid for tardy general unsecured claims:                       $         48,000.00
                               Remaining balance:                                                         $         39,983.64




UST Form 101-7-TFR (05/1/2011)
      Case 19-25522-SLM            Doc 106 Filed 10/27/20 Entered 10/27/20 16:01:13                         Desc Main
                                          Document    Page 12 of 12
                  Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
        RUGHUHGVXERUGLQDWHGE\WKH&RXUWWRWDOLQJ0.00 have been allowed and will be paid
        pro rata only after all allowed administrative, priority and general (unsecured) claims have been paid
        LQIXOO7KHGLYLGHQGIRUVXERUGLQDWHGXQVHFXUHGFODLPVLVDQWLFLSDWHGWREH0.0 percent,
        plus interest (if applicable).

              Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
      ordered subordinated by the Court are as follows:
Claim                                                          Allowed Amount Interim Payments                     Proposed
No.       Claimant                                                  of Claim             to Date                   Payment
                                                            NONE

                                             Total to be paid for subordinated claims:                         $          0.00
                                             Remaining balance:                                                $     39,983.64

                 To the extent funds remain after payment in full of all allowed claims, interest will be
        paid at the legal rate of 1.78SXUVXDQWWR86& D  )XQGVDYDLODEOHIRULQWHUHVW
        are $3,042.787KHDPRXQWVSURSRVHGIRUSD\PHQWWRHDFKFODLPDQWOLVWHGDERYHVKDOOEH
        increased to include the applicable interest.

                    The amount of surplus returned to the debtor after payment of all claims and interest is
36,940.86.




UST Form 101-7-TFR (05/1/2011)
